Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-4, 7-14 and 17-20 are Allowed over the prior arts of record.
Regarding independent claims 1 and 11, the Examiner agrees with applicants’ remarks filed 3/4/2022, especially in paragraph 2 of page 7, regarding the previously cited references not teaching all the limitations of the claims. Upon further search and/or consideration, the prior arts of record fails to teach these limitations in the context of the independent claims. Especially Calabro fails to teach “using two different types of real-valued equalizers, and using two different types of real-valued equalizers comprises inputting each of the plurality of signals to respective one of a plurality of real-valued multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer”. As noted by the Applicant in the remarks and also agreed upon by the Examiner, Calabro teaches in Fig. 5, a DSP that uses a real value MIMO equalizer 810 (paragraph [0053], the MIMO equalizer 810 is implemented as a real 4×4 FIR filter having adaptive coefficients) and complex value SISO equalizers 860, 870 (paragraph [0054], the complex-valued bulk CD equalizers 860, 870) which does not teach the claimed limitations “real-valued multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer”. Thus, the prior arts of record don’t teach the limitations of the independent claims. Further details on these reasons are outlined below.
3.	Prior art made of record fails to teach the limitations highlighted within the independent claim mentioned below: 
Regarding Claim 1:
A method of processing received optical signals at a coherent receiver, the method comprising: receiving, at a plurality of analog-to-digital converter (ADC) sampling clocks, each for performing baud-rate ADC sampling, a plurality of separate optical signals; performing, at a high-speed digital signal processor (DSP) high-speed processing of each of the plurality of signals, without an independent in-phase/quadrature (I/Q) phase compensation unit, wherein the processing comprises using two different types of real-valued equalizers, and using two different types of real-valued equalizers comprises inputting each of the plurality of signals to respective one of a plurality of real-valued multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer, and wherein the SISO equalizers and the MIMO equalizer are used for simultaneous polarization recovery, in-phase and quadrature phase error correction, and bandwidth equalization; and directly introducing different time delays to each of the plurality of ADC sampling clocks, wherein the time delays are generated according to feedback that is based on output from a common baud rate clock phase error detector, and wherein the common baud rate clock phase error detector receives input based on the bandwidth equalization and polarization recovery processing.
  
Regarding Claim 11:
A low-power coherent optical receiver, comprising: a plurality of analog-to-digital converter (ADC) sampling clocks adapted to receive a plurality of separate optical signals, each ADC sampling clock being operable to perform baud-rate ADC sampling; a high-speed digital signal processor (DSP) configured to perform high-speed processing of each of the plurality of signals, without an independent in-phase/quadrature (I/Q) phase compensation unit, wherein the high-speed DSP comprises two different types of real-valued equalizers, and the two different types of real-valued equalizers comprise a plurality of multi-tap single input single output (SISO) equalizers and a single-tap multiple input multiple output (MIMO) equalizer, and wherein the SISO equalizers and the MIMO equalizer are used for simultaneous polarization recovery, in-phase and quadrature phase error correction, and bandwidth equalization; and a baud rate clock phase error detector in a clock recovery loop that directly introduces different time delays to each of the plurality of ADC sampling clocks, wherein the time delays are generated according to feedback that is based on output from the baud rate clock phase error detector, and wherein the baud rate clock phase error detector receives input based on the bandwidth equalization and polarization recovery processing.
  

Regarding Claim 1:  Prior arts Xie (US 2015/0171972) in view of Malouin (US 9240843) in further view of Agazzi (US 2002/0012152) in further view of Calabro (US 2018/0159652) and Lida (US 8867603) teaches the following limitations of claim 1: a method of processing received optical signals at a coherent receiver, receiving at a plurality of analog-to-digital converter (ADC) sampling clocks performing baud-rate ADC sampling, a plurality of separate optical signals; performing, high-speed processing of each of the plurality of signals, without an independent in-phase/quadrature (I/Q) phase compensation unit, wherein the processing comprises using mixed value multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer, and wherein the SISO and the MIMO equalizer are used for simultaneous polarization recovery, in-phase and quadrature phase error correction, and bandwidth equalization; and directly introducing different time delays to each of the plurality of ADC sampling clocks, wherein the time delays are generated according to feedback that is based on output from a common baud rate clock phase error detector, and wherein the common baud rate clock phase error detector receives input based on the bandwidth equalization and polarization recovery processing (the detailed rejection is stated within Non-Final Office Action dated 1/6/2022) within claim 1. Especially Calabro (US 2018/0159652) teaches in Fig. 5, a DSP that uses a real value MIMO equalizer 810 (paragraph [0053], the MIMO equalizer 810 is implemented as a real 4×4 FIR filter having adaptive coefficients) and complex value SISO equalizers 860, 870 (paragraph [0054], the complex-valued bulk CD equalizers 860, 870), but Calabro doesn’t teach real-valued multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer. Thus, the combination of the references Xie in view of Malouin in further view of Agazzi in further view of Calabro does not explicitly teach the limitations “the processing comprises using two different types of real-valued equalizers, and the two different types of real-valued equalizers comprise a plurality of multi-tap single input single output (SISO) equalizers and a single-tap multiple input multiple output (MIMO) equalizer”. 


Regarding Claim 11:  Prior arts Xie (US 2015/0171972) in view of Malouin (US 9240843) in further view of Agazzi (US 2002/0012152) in further view of Calabro (US 2018/0159652) and Lida (US 8867603) teaches the following limitations of claim 11: a low-power coherent optical receiver, comprising: receiving a plurality of optical signals at a plurality of analog-to-digital converter (ADC) sampling clocks, each ADC sampling clock being operable to perform baud-rate ADC sampling; performing high-speed processing of each of the plurality of signals, without an independent in-phase/quadrature (I/Q) phase compensation unit, wherein the high-speed DSP comprises using mixed value multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer, and wherein the SISO equalizers and the MIMO equalizer are used for simultaneous polarization recovery, in-phase and quadrature phase error correction, and bandwidth equalization; and a baud rate clock phase error detector in a clock recovery loop that directly introduces different time delays to each of the plurality of ADC sampling clocks, wherein the time delays are generated according to feedback that is based on output from the baud rate clock phase error detector, and wherein the baud rate clock phase error detector receives input based on the bandwidth equalization and polarization recovery processing (the detailed rejection is stated within Non-Final Office Action dated 1/6/2022) within claim 11. Especially Calabro (US 2018/0159652) teaches in Fig. 5, a DSP that uses a real value MIMO equalizer 810 (paragraph [0053], the MIMO equalizer 810 is implemented as a real 4×4 FIR filter having adaptive coefficients) and complex value SISO equalizers 860, 870 (paragraph [0054], the complex-valued bulk CD equalizers 860, 870), but Calabro doesn’t teach real-valued multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer. Thus, the combination of the references Xie in view of Malouin in further view of Agazzi in further view of Calabro does not explicitly teach the limitations “wherein the high-speed DSP comprises using two different types of real-valued equalizers, and using two different types of real-valued equalizers comprises inputting each of the plurality of signals to respective one of a plurality of real-valued multi-tap single input single output (SISO) equalizers and a real-valued single tap multiple input multiple output (MIMO) equalizer”.

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637